                                                                  USDC SDNY
                                                                  DOCUMENT
UNITED STATES DISTRICT COURT                                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                     DOC #:
 ------------------------------------------------------------ X   DATE FILED: 3/12/2020
 JENNY RAMGOOLIE,                                             :
                                                              :
                                              Plaintiff,      :
                                                              :     16-CV-3345 (VEC)(SN)
                            -against-                         :
                                                              :           ORDER
 ANDY RAMGOOLIE,                                              :
                                                              :
                                              Defendant. :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on September 6, 2018, this Court adopted the Magistrate Judge’s Report and

Recommendation on the parties’ cross-motions for summary judgment that, in part, directed

Defendant to pay “the reasonable attorney’s fees and costs that Plaintiff incurred in connection

with her motion to compel and motion for sanctions” (Dkts. 139, 149);

        WHEREAS on April 5, 2019, the Magistrate Judge awarded Plaintiff $18,712.31 in

attorneys’ fees and costs (Dkt. 189);

        WHEREAS Plaintiff filed a motion for a finding of civil contempt for Defendant’s failure

to pay part of the amount directed by the April 5, 2019, Order (Dkt. 199);

        WHEREAS Defendant opposed the motion for a finding of civil contempt, arguing that

he is unable to pay the remaining amount (Dkt. 211);

        WHEREAS the Magistrate Judge issued Certification of Facts, Conclusions of Law, and

Proposed Remedy that Defendant should be held in civil contempt and ordered to pay the

remaining amount plus interest and costs incurred for bringing the contempt motion (Dkt. 241);
       IT IS HEREBY ORDERED that no later than March 13, 2020, Defendant must notify

the Court whether he requests a hearing on the issue of his ability to pay. If Defendant requests a

hearing, the Court will hold the hearing on March 17, 2020, at 2:30 p.m.



SO ORDERED.

                                                     _________________________________
Date: March 12, 2020                                       VALERIE CAPRONI
      New York, New York                                 United States District Judge
